Wade, C. J.
' This was a suit in a justice’s court upon a promissory note. The defendant filed a plea of non est factum. The trial of the case in the justice’s court having resulted in a verdict for the plaintiff, certiorari was sued out. One of the grounds of the petition for certiorari was that the note sued upon was not introduced in evidence. The magistrate’s answer states that the note was introduced in evidence. The defendant thereupon traversed the magistrate’s answer as to this statement. At the conclusion of the evidence upon the issue thus raised, the judge of the superior court directed the jury to return a verdict against the traverse, and also 'overruled the certiorari. A motion for a new trial, based on the ground that the judge of the superior court erred in directing the verdict, was overruled, and exception is taken to this judgment, as well as to the order overruling the certiorari.
Although the presumption is that the statement made in the magistrate’s answer was true, the traverse to the answer raised an issue of fact, and since the evidence introduced upon this issue was in sharp conflict, this court cannot say, as a matter of law, that the evidence demanded a finding in accordance with that presumption, and therefore the’action of the judge of the superior court in directing a verdict against the traverse and in overruling the certiorari is

Reversed.


Jenkins and Luke, JJ., concur.